DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 8-9, 12 and 14-21 are pending. Claims 16-21 are withdrawn as directed to an unelected invention.  Claims 1-4, 8-9, 12 and 14-15 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
As agreed upon during the interview on 27 January 2020, the amendments overcome the previous anticipation rejection.  A new rejection under 35 USC 102 is found below.
Regarding the drawing objections, Applicant cancelled Claims 5 and 13, rendering certain previous drawing objections moot as the claim terms are no longer recited in a pending claim.  However, the remaining drawing objections were not addressed and those objections are repeated below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “46” and “50” have both been used to designate the same part in Fig. 2.  Also, reference characters “26” and “40” have both been used to the same part in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate two different parts in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “33”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “42” and “52”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa (US PG PUB 2005/0228221; hereinafter “Hirakawa”).
As to Claim 1, Hirakawa discloses an apparatus for monitoring the quality of an endoscopy performed on an individual (e.g., Fig. 1, paragraph [0009], and paragraph [0245] discussing “training” operators), the apparatus comprising: 
- an elongate flexible endoscopic arm (e.g., 12, Fig. 1, paragraph [0060]) comprising a proximate end, a distal end, and one or more position indicators (e.g., paragraph [0060], Fig. 2);
- a sensor system (e.g., 19, Fig. 1, paragraph [0060]) which detects the position indicators, generates output corresponding to the position of the position indicators on (e.g., paragraph [0060], Fig. 1);
- a quality assessment system (e.g., 4, Fig. 1, paragraph [0071]) for evaluating the quality of an endoscopy procedure performed on the individual (e.g., paragraph [0090], [0094] – [0096]); and 
- means for connecting (e.g., 13 a / 15 a, Fig. 1, paragraph [0073]) the sensor system to the quality assessment system to transmit the output of the sensor system to the quality assurance system (e.g., paragraph [0073]); 
wherein the quality assessment system comprises a data storage (e.g., PC 15, Fig. 1, paragraph [0091]) containing predefined parameters of at least one example of a progression of an endoscopic insertion (e.g., paragraph [0098]);
means for comparing (e.g., 13, Fig. 1, paragraph [0098]) the output of the sensor system to the predefined parameters and generating a score indicative of the difference between the predefined parameters and the output of the sensor system (e.g., paragraph [0097], [0098]); and
means for displaying the score (e.g.,18, Fig. 1, paragraph [0072]).
As to Claim 2, Hirakawa discloses an apparatus according to Claim 1, as discussed above.
Hirakawa further discloses wherein one of said one or more position indicators is located at the distal end of the elongate flexible endoscopic arm (e.g., Fig. 2, paragraph [0080]).
As to Claim 3, Hirakawa discloses an apparatus according to Claim 1, as discussed above.
Hirakawa further discloses wherein said one or more position indicators comprises permanent magnets or electromagnets (e.g., paragraph [0060], [0067]).
As to Claim 4, Hirakawa discloses an apparatus according to Claim 1, as discussed above.
Hirakawa further discloses wherein the number of position indicators is 1- 50 (e.g., Fig. 1, paragraph [0060]).
As to Claim 8, Hirakawa discloses an apparatus according to Claim 1, as discussed above.
Hirakawa further discloses wherein said predefined parameters are based on a single human individual (e.g., paragraph [0076]).
As to Claim 9, Hirakawa discloses an apparatus according to Claim 1, as discussed above.
Hirakawa further discloses wherein said means for displaying the score is configured to communicate the score graphically, such as by displaying colour(s) and/or by displaying numbers (e.g., paragraph [0103]).
As to Claim 12, Hirakawa discloses an apparatus according to Claim 1, as discussed above.
Hirakawa further discloses wherein said apparatus comprises a data storage for recording, as a function of time, the position of one or more of said position indicators (e.g., paragraph [0081]).
As to Claim 14, Hirakawa discloses a method for training a medical staff person in performing an endoscopy comprising providing an apparatus according to claim 1 and performing an endoscopy using the apparatus of claim 1 (e.g., paragraph [0009], paragraph [0245] discussing the application of the method disclosed as pertinent to training individuals).
As to Claim 15, Hirakawa discloses an apparatus according to Claim 14, as discussed above.
Hirakawa further discloses wherein said step of performing an endoscopy using the apparatus of claim 1 does not comprise a diagnosis or a surgical step (e.g., paragraph [0009], paragraph [0245] discussing the application of the method disclosed as pertinent to training individuals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2009/0248045 to Trovato disclosing a system for comparing the path of an endoscope to a predetermined path, and providing feedback to a user.
US PAT. NO. 6,511,417 to Taniguchi et al. disclosing using sensors to determine the shape of the insertion portion of a medical device and using the information to train operators to perform medical procedures
US PG PUB 2011/0170752 to Martin et al. disclosing a medical device using position sensors and providing feedback to users for training purposes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Newton, can be reached on 571-272-4963.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795